ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Derbyshire Machine & Tool Co.                  ) ASBCA No. 62671-ADR
                                               )
Under Contract No. SPE7M3-19-P-4007            )

APPEARANCE FOR THE APPELLANT:                     Mr. Paul Trenholm
                                                   President

APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling, Esq.
                                                   DLA Chief Trial Attorney
                                                  John J. Pritchard, Esq.
                                                  Eric C. Selke, Esq.
                                                   Trial Attorneys
                                                   DLA Land and Maritime
                                                   Columbus, OH

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: January 12, 2022



                                               JAMES R. SWEET
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62671-ADR, Appeal of Derbyshire
Machine & Tool Co., rendered in conformance with the Board’s Charter.

      Dated: January 12, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals